                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT

                                                                          6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   JOHN WILLIAM LYLE,                                     No. C 19-4215 WHA (PR)

                                                                          9                  Plaintiff,                              ORDER OF DISMISSAL

                                                                         10     v.

                                                                         11   CITY OF MENLO PARK; MENLO
United States District Court




                                                                              PARK POLICE; BOB JENSEN;
                                                                              SERGEANT PAUCH; OFFICER
                               For the Northern District of California




                                                                         12   POWELL;
                                                                         13                  Defendants.
                                                                         14                                          /

                                                                         15          This is a civil rights action filed under 42 U.S.C. § 1983 by a county jail inmate
                                                                         16   proceeding pro se. The complaint was dismissed with leave to amend. On December 2, 2019,
                                                                         17   the postal service returned the Order as undeliverable because plaintiff was not located at the
                                                                         18   address he provided. Plaintiff has not notified the clerk of his current address. Pursuant to
                                                                         19   Local Rule 3-11(b) — requiring parties to keep the court informed of their current mailing
                                                                         20   address and stating that the failure to do so within sixty days of the return of mail as
                                                                         21   undeliverable will result in dismissal of their case without prejudice — this case is DISMISSED
                                                                         22   without prejudice. See also Fed. R. Civ. P. 41(b).
                                                                         23          The Clerk shall enter judgment and close the file.
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                              Dated: March      9    , 2020.
                                                                         26                                                  WILLIAM ALSUP
                                                                         27                                                  UNITED STATES DISTRICT JUDGE

                                                                         28
